Dempsey, J.
The judgments of the court at Special Term in. the two above cases are affirmed on the opinions of the Judge who sat at Special Term.
The point' made at chambers in the first entitled case that Section 2781®, in its effect upon the provisions of Section 2782, was retroactive and 'Operated to destroy the peace and repose of taxpayers who relied upon the finality of their returns under Section 2782, the court does not find well taken. In the judgment of the court, none of these Sections 2781, 2781®, or 2782 is to be considered as a statute of limitation barring the right of the state to enforce its claims for taxes, but rather as remedial statutes enabling the state and its collection officers to compel the payment of taxes wrongfully omitted to be paid.
As to a second point made that because of certain blanks and forms submitted by the county officials, the defendant company had conformed its returns and shaped its business to meet those forms, and it would be inequitable now t'o compel the payment of back taxes omitted because of those forms, the court holds that this is in fact a plea of estoppel, and the rule is. well settled that the state can not' be estopped in the assertion of its legal right and claims because of the mistakes or omissions of its officers and servants.